MEMORANDUM **
Antonio Flores-Curiel does not qualify for expungement of his 1992 conviction under the Federal First Offender Act (FFOA), 18 U.S.C. § 3607. He concedes that he was not sentenced under § 3607(a) and that he was over 21 at the time of the offense. Thus, he does not meet the FFOA’s conditions for expungement. See United, States v. Crowell, 374 F.3d 790, 792 (9th Cir.2004).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.